

County Line Energy Corp.
 
PARTICIPATION AGREEMENT
Highway 21, Alberta


THIS AGREEMENT made this 21st day of December, A.D., 2006.


BETWEEN:
COUNTY LINE ENERGY CORP., a body corporate, having an office in the City of
Calgary in the Province of Alberta, (hereinafter called "the Grantor")
PARTY OF THE FIRST PART
 
- and -
 
NUANCE EXPLORATION LTD., a body corporate, having an office in the City of
Vancouver in the Province of British Columbia, (hereinafter called "the
Participant")
PARTY OF THE SECOND PART
 
WHEREAS, pursuant to an Agreement (hereinafter referred to as "the Farmout
Agreement") dated the 1st day of December, A.D., 2006, and made between BMW
Energy Inc.(hereinafter referred to as "Farmor") and the Grantor, it is provided
that the Grantor by performing certain obligations in the Farmout Agreement
contained, will become entitled to earn an interest in certain lands therein
contained, all as more particularly described in the Farmout Agreement (a copy
of the Farmout Agreement is attached hereto as Schedule "A"); and,
 
WHEREAS the Participant desires to participate with the Grantor as if it had
been an original party to the Farmout Agreement by assuming a share of the
obligations therein contained and earning a share of the interest to be earned
thereunder.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the covenants and agreements of the Parties as hereinafter set forth, the
Parties do hereby covenant and agree as follows:
 
1. INTERPRETATION
 

(a)  
The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the meaning or construction thereof.




(b)  
The terms and expressions used herein shall have the same meanings as are
ascribed to such terms and expressions under the Farmout Agreement.




(c)  
Wherever the plural or masculine or neuter is used the same shall be construed
as meaning singular, or feminine, or body politic or corporate, or vice versa as
the context so requires.

 
1

--------------------------------------------------------------------------------



2. APPOINTMENT OF OPERATOR
 
Grantor is appointed as Operator as between Grantor and Participant with respect
to all operations conducted hereunder and is authorized solely to deal with
Farmor on behalf of the Parties in respect of all matters arising out of
the Farmout Agreement.
 
3. FARMOUT AGREEMENT
 
Except as modified by the terms of this Agreement, all of the terms and
conditions of the Farmout Agreement together with its operating provisions shall
control the operation of the Parties and shall be deemed to be incorporated
herein as if included mutatis mutandis.
 
4. TRUST CONDITIONS AND TERM
 
The Participant understands that its earned working interest will not be
recognized by Farmor until earned and consequently Grantor agrees to hold
Participant's earned Working Interests in and to the Farmout Agreement in trust
for the Participant until such time as Participant becomes a recognized party to
the Farmout Agreement.
 
5. REIMBURSEMENT OF SEISMIC COSTS
 
Along with an executed copy of this Agreement, Participant agrees to reimburse
Grantor the gross costs of acquiring and interpreting any and all seismic
carried out by Grantor in developing a drillable geological prospect on the
Farmout Lands. By so doing the Participant shall thereafter own an undivided
100% ownership of such seismic data. The gross costs incurred by Grantor in that
regard to the date hereof is $95,000 ($82,650 US).
 
6. LAND SALE PARTICIPATION
 
The Participant, by completing the conditions of Clause 5, shall earn the right
to participate in the Alberta Crown Land Sale with the Grantor, subject to the
terms and conditions of the Farmout Agreement, with the Participant paying 50%
of the Land Sale costs should a drillable anomaly be located after the seismic
review and interpretation. Grantor and Farmor shall be solely vested with the
right and authority to determine the bid price of the Land Sale parcel.
 
7. FARMOUT TERMS AND EARNING
 
Grantor solely shall be vested with the right and authority to elect to drill
the Test Well pursuant to the terms and conditions of the Farmout Agreement.
 
The Participant shall bear, pay for and assume 50% of all of the costs, expenses
and risks of the Drilling and either abandonment or Completion and Equipping of
the Test Well.


By bearing and paying for costs as aforesaid and if Participant is not otherwise
in default pursuant to the terms hereof, Participant shall earn 50% of Grantor's
interest as per the Farmout Agreement and be subject always to the terms and
conditions of
 
2

--------------------------------------------------------------------------------


 
the Farmout Agreement and this Agreement.
 
8. AFE's AND CASH CALLS
 
Grantor agrees to prepare and submit to Participant in advance proper and
reasonable "Authorities for Expenditure" (AFE's) for any operation carried out
under the Farmout Agreement.
 
Grantor shall be vested with the authority to issue to Participant Cash Call
invoices based upon the said AFE's. The under noted terms and conditions shall
apply to the payment of Cash Call invoices by Participant but may be waived by
Grantor at its sole discretion.


(a) Reimbursement Seismic Expenses
 
Failure by Participant to provide a cheque for $95,000 as per Clause 5. hereof,
along with an executed copy of this Agreement shall result in the complete
irrevocable forfeiture by Participant of any and all of its interests in and
under this Agreement.


(b) Drill & Case Costs
 
Failure by Participant to meet a Cash Call invoice for its share of the
estimated costs to drill and case the Test Well within 5 business days of
receipt thereof shall result in the complete irrevocable forfeiture by
Participant of any and all of
its interests in and under this Agreement.

(c) Other Costs
 
All other Cash Call invoices shall be issued and dealt with pursuant to the
terms of the Operating Procedure.
 
The rights herein granted to Grantor shall be in addition to and not in
substitution of any other rights or remedies which Grantor may have under this
agreement or otherwise by law, and specifically the exercise of such right shall
not serve to deprive Grantor either wholly or partially of any right or remedy,
including injunction, damages and indemnity.


9. INCORPORATION OF OPERATING PROCEDURE
 
All the terms and conditions of the Operating Procedure shall come into effect
between Participant and Grantor with respect to the Farmout Lands as of the date
of earning. In addition, the Operating Procedure shall govern the relationship
of Grantor and Participant with respect to all operations on the Test Well.


10. GRANT AND CREDITS
 
Any credits or grants allowable under any acts, rules, regulations or other laws
of the Province of Alberta and/or Canada shall be shared by the Parties in
accordance with the manner in which the Parties bear the cost of operations
which give rise to the generation of such credits or grants.
 
3

--------------------------------------------------------------------------------


 
11. ASSIGNMENT BY PARTICIPANT
 
Participant may assign all or a part of its interest in this Agreement but
notwithstanding any assignment by Participant, Grantor will always look to
Participant for performance of any duties and obligations required to be carried
out by Participant under this Agreement during the Seismic phase, Land Sale
phase and drilling of the Test Well.


12. WARRANTY OF TITLE
 
Grantor makes no representation or warranties as to its or Farmor's title to the
Farmout Lands but covenants that they are encumbered to the extent noted in the
Farmout Agreement.
 
During the term of this Agreement, no party shall do or cause to be done any act
nor make or cause to be made any omission whereby the Farmout Lands become
encumbered in such a way as to adversely affect the interests of the other
Parties, or become subject to termination or forfeiture.


13. NO PARTNERSHIP
 
The rights, duties, obligations and liabilities of the Parties shall be several
and not joint or collective, it being the Parties express purpose and intention
that nothing herein shall be construed as creating a partnership of any kind or
imposing upon any party hereto any partnership duty, obligation or liability to
the other party.
 
14. NOTICE PERIODS
As between the Parties any periods of notice specified in the Farmout Agreement
shall be lengthened or shortened by fifty (50%) per cent as the case may be, in
order to enable the Parties to comply with the provisions of the Farmout
Agreement.


15. FURTHER ASSURANCE
 
Each of the Parties shall at all times do all such further acts and deliver all
such further deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.
 
16. ADDRESSES FOR SERVICE
 
All notices, reports and other correspondence required or given under the terms
of this Agreement shall be deemed to have been properly served if delivered or
sent by registered prepaid mail to the following addresses:
 
County Line Energy Corp. #2630, 720 - 13th Avenue S.W. Calgary, Alberta T2R 1M5
 
Nuance Exploration Ltd. 601, 8623 Granville St.
 
4

--------------------------------------------------------------------------------


 
Vancouver B.C. V6P 5A2
 
Any party may from time to time change its address for service hereunder by
written notice to the other Parties. Any notice may be served by personal
delivery or by mailing the same by registered post, postage prepaid, in a
properly addressed envelope addressed to the party to whom the notice is to be
given at its address for service hereunder, and shall be deemed to be received
forty-eight (48) hours after the mailing thereof in Canada, Saturdays, Sundays
and statutory holidays excepted. Any notice may also be served by prepaid
telegram addressed to the party to whom such notice is to be given at such
party's stated address for service and any such notice so served shall be deemed
to be given to and received by the addressee eighteen (18) hours after the time
of delivery to the telegraph office, Saturdays, Sundays and statutory holidays
excepted. Any notice may also be given by telephone followed immediately by
letter or telegram, and any notice so given shall be deemed to have been
received as of the date and time of the telephoned notice.


17. CONTROL OF WELL INSURANCE


To the extent of its cost sharing interest Participant agrees to be covered by
the Operator's Control of Well Insurance and Grantor agrees to make suitable
arrangements in that regard. Participant will bear and pay its share of such
coverage at cost.


18. SUCCESSORS AND ASSIGNS
 
This Agreement shall enure to the benefit of and be binding on the Parties
hereto and their respective successors and permitted assigns. An assignment made
by any party hereunder shall be made pursuant to all of the terms and conditions
of the 1993 CAPL Assignment Procedure which shall be deemed to be incorporated
herein in its entirety.
 
19. PROPER LAW
 
This Agreement and the relationship between the Parties shall be construed and
determined according to the laws of the Province of Alberta and the courts
having exclusive original jurisdiction with respect to any matter or thing
arising directly or indirectly relating to this Agreement shall be the courts of
the Province of Alberta.
 
20. SUPERSESSION
 
This Agreement supersedes and replaces all other agreements, documents, writings
and verbal understandings between the Parties with respect to the subject matter
of this Agreement.
 
21. LIMITATIONS ACT
 
The two-year period for seeking a remedial order under section 3(1)(a) of the
Limitations Act, S.A. 2000 C. L-12, as amended, for any claim ( as defined in
that
 
5

--------------------------------------------------------------------------------


 
Act ) arising in connection with this Agreement and any of the Schedules
attached hereto is extended:
 

(a)  
for claims disclosed by an audit, two (2) years after the time this Agreement
permitted that audit to be performed; or

(b)   for all other claims, four (4) years.

  
IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
as of the day and year first above written.



County Line Energy Corp.  Nuance Exploration Ltd.
 
/s/ Harry Bygdnes
President
 
/s/ James D. Bunney
President

 


 
SCHEDULE "A"




This is Schedule "A" attached to and forming part of a Participation Agreement
(Highway 21 Prospect, Alberta) dated as of the 12th day of December, A.D., 2006.
between County Line Energy Corp. and Nuance Exploration Ltd.
 
6

--------------------------------------------------------------------------------


 
"Farmout Agreement" means the following document attached hereto




i. Term Sheet Agreement dated December 1, 2006 between Grantor and BMW Energy
Inc.
 